Citation Nr: 1035352	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for idiopathic avascular 
necrosis of the right femoral head with a total hip replacement, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to March 
1980. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In an August 2010 appellant's brief, the representative raised a 
claim of whether there was a clear and unmistakable error in the 
April 1982 rating decision granting entitlement to service 
connection for idiopathic avascular necrosis of the right femoral 
head on the basis of in-service aggravation rather than on the 
basis of in-service incurrence.

Accordingly, the issue of whether there was a clear and 
unmistakable error in the April 1982 rating decision 
granting entitlement to service connection for idiopathic 
avascular necrosis of the right femoral head on the basis 
of in-service aggravation vice in-service incurrence, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As stated above, a claim whether there was a clear and 
unmistakable error in the April 1982 rating decision granting 
entitlement to service connection for idiopathic avascular 
necrosis of the right femoral head has been raised.  Accordingly, 
appellate review of the Veteran's claim of entitlement to an 
increased evaluation for idiopathic avascular necrosis of the 
right femoral head with a total hip replacement must be deferred 
until the referred issue has been adjudicated since the referred 
issue is inextricably intertwined and must first be addressed by 
the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In a June 2009 VA Form 9, the Veteran reported that his right hip 
disability has worsened since the last VA examination, which was 
conducted in February 2006, over four years ago.  The United 
States Court of Appeals for Veterans Claims (the Court) has held 
that when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between the 
last VA examination and a veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
examination is necessary for this claim.
 
In light of the fact that the case is being remanded for the 
above-mentioned reasons, the Veteran should be afforded the 
opportunity to identify all treatment for his right hip 
disability since his last treatment by Dr. Levine in April 2005.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment for his right hip disability 
since April 2005.  Any identified private, VA 
or other government records must be obtained 
and associated with the Veteran's VA claims 
folder.  If the RO cannot locate any 
identified records held by a Federal 
government entity, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA orthopedic examination by a physician.  
The claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating hip 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
idiopathic avascular necrosis of the right 
femoral head with a total hip replacement.  A 
complete rationale for any opinion offered 
must be provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  The RO must adjudicate the claim of 
whether there was a clear and unmistakable 
error in the April 1982 rating decision 
granting entitlement to service connection 
for idiopathic avascular necrosis of the 
right femoral head on the basis of in-service 
aggravation vice in-service incurrence.  The 
Veteran is hereby informed that the Board may 
only exercise appellate jurisdiction over 
this matter if he perfects an appeal in a 
timely manner.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).
 
6.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the benefit is not 
granted, the appellant and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



